THE COURT.
This is an application for a writ of prohibition to restrain the respondent court from enforcing its order authorizing an inspection and survey of an oil well owned and operated by petitioner.
An examination of the record before us discloses that the trial court had jurisdiction to authorize and require the survey of petitioner’s oil well. (Union Oil Co. of California v. Reconstruction Oil Co et al., 4 Cal. (2d) 541 [51 Pac. (2d) 81].)
Therefore, since the trial court had jurisdiction to make and enter its order, the writ of prohibition must be denied. *282The rule is well settled that the sole province of a writ of prohibition is to arrest proceedings of a tribunal or persons exercising judicial functions, when without or in excess of jurisdiction. (County of Sutter v. Superior Court of California, 188 Cal. 292, 295 [204 Pac. 849].)
The application for a writ of prohibition is denied and the alternative writ is vacated and quashed.
An application by petitioner to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 27, 1936.